Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION
This communication is in response to the Amendment filed on 01/08/2021. After thorough search, prosecution history, Applicant's remarks and in view of prior arts of the record, claims 1-6, 9, 11-15,18, 21-23, and 25-28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Joseph B. Ryan on 10/27/2021.
The application has been amended as follows: 

1.	(Currently amended) An apparatus comprising:
a host device comprising a processor and a memory coupled to the processor and configured to communicate over a network with a storage system comprising a plurality of storage devices;
the host device further comprising:
a set of input-output queues; and
a multi-path input-output driver configured to select input-output operations from the set of input-output queues for delivery to the storage system over the network;
wherein the multi-path input-output driver is further configured:
to send a predetermined command to the storage system over each of a plurality of paths from the host device to the storage system;
to monitor a response time for the predetermined command on each of the paths; 
to detect a performance issue with at least a given one of the paths based at least in part on the monitored response time; 
to identify a particular one of the storage devices associated with the given path for which the performance issue is detected;

to generate a notification identifying the process so as to permit the process to be mapped to a particular application running on the host device; 
wherein the host device is further configured:
to map the process identified in the notification to the particular application; and
to perform at least one automated action relating to the particular application based at least in part on the notification identifying the process; and
wherein detecting a performance issue comprises:
determining a current response time for the given path from a response by the storage system to a current instance of the predetermined command;
determining a previous response time for the given path from a response by the storage system to a previous instance of the predetermined command; and
comparing the current response time to the previous response time; and
responsive to the current response time being greater than the previous response time by more than a threshold amount, detecting the performance issue with the given path.  

2.	(Original) The apparatus of claim 1 further comprising one or more additional host devices each configured to communicate over the network with the storage system and wherein each additional host device comprises a set of input-output queues and a multi-path input-output driver configured to select input-output operations from the set of input-output queues for delivery to the storage system over the network.

3.	(Original) The apparatus of claim 1 wherein the multi-path input-output driver is further configured to periodically send the predetermined command to the storage system over each of the plurality of paths.

4.	(Previously presented) The apparatus of claim 1 wherein the predetermined command comprises a particular type of command selected to elicit a response from the storage system.

5.	(Original) The apparatus of claim 1 wherein the predetermined command comprises a Small Computer System Interface (SCSI) command of a particular type.

6.	(Original) The apparatus of claim 1 wherein the predetermined command comprises at least one of a Test Unit Ready (TUR) command, an Inquiry command, a Read Capacity command and a vendor unique command.



8.	(Canceled)

9.	(Original) The apparatus of claim 2 wherein a given one of the multi-path input-output drivers is further configured to map the given path for which a performance issue is detected to a particular one of the host devices.

10.	(Canceled)

11.	(Original) The apparatus of claim 1 wherein the paths over which the predetermined command is sent comprise paths associated with respective initiator-target pairs.

12.	(Original) The apparatus of claim 1 wherein the host device is configured to generate a notification for delivery to a host administrator responsive to detection of the performance issue with the given path.

13.	(Original) The apparatus of claim 1 wherein the host device is configured to generate a notification for delivery to the storage system responsive to detection of the performance issue with the given path.

14.	(Original) The apparatus of claim 1 wherein the multi-path input-output driver is further configured:
to select the input-output operations from the set of input-output queues for delivery to the storage system in accordance with a load balancing algorithm; and
to adjust the load balancing algorithm based at least in part on the detected performance issue.

15.	(Currently amended)  A method comprising:
configuring a host device comprising a processor and a memory coupled to the processor;
configuring a multi-path input-output driver of the host device to communicate with a storage system over a network; and
configuring the multi-path input-output driver of the host device to implement:
sending a predetermined command to the storage system over each of a plurality of paths from the host device to the storage system;
monitoring a response time for the predetermined command on each of the paths; 
detecting a performance issue with at least a given one of the paths based at least in part on the monitored response time;
identifying a particular one of the storage devices associated with the given path for which the performance issue is detected;
mapping the particular storage device to at least one process that generates input-output operations directed to the particular storage device; and
generating a notification identifying the process so as to permit the process to be mapped to a particular application running on the host device;
the method further comprising:
mapping the process identified in the notification to the particular application; and
performing at least one automated action relating to the particular application based at least in part on the notification identifying the process; and
wherein detecting a performance issue comprises:
determining a current response time for the given path from a response by the storage system to a current instance of the predetermined command;
determining a previous response time for the given path from a response by the storage system to a previous instance of the predetermined command; and
comparing the current response time to the previous response time; and
responsive to the current response time being greater than the previous response time by more than a threshold amount, detecting the performance issue with the given path.  
	
16.	(Canceled)  

17.	(Canceled)

18.	(Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by a host device comprising a multi-path input-output driver, the host device being configured to communicate over a network with a storage system, the host device comprising a processor and a memory coupled to the processor, causes the multi-path input-output driver:
to send a predetermined command to the storage system over each of a plurality of paths from the host device to the storage system;
to monitor a response time for the predetermined command on each of the paths; 
to detect a performance issue with at least a given one of the paths based at least in part on the monitored response time;
to identify a particular one of the storage devices associated with the given path for which the performance issue is detected;
to map the particular storage device to at least one process that generates input-output operations directed to the particular storage device; and
to generate a notification identifying the process so as to permit the process to be mapped to a particular application running on the host device;
wherein the host device is further configured:
to map the process identified in the notification to the particular application; and
to perform at least one automated action relating to the particular application based at least in part on the notification identifying the process; and
wherein detecting a performance issue comprises:
determining a current response time for the given path from a response by the storage system to a current instance of the predetermined command;
determining a previous response time for the given path from a response by the storage system to a previous instance of the predetermined command; and
comparing the current response time to the previous response time; and
responsive to the current response time being greater than the previous response time by more than a threshold amount, detecting the performance issue with the given path.

19.	(Canceled) 

20.	(Canceled)  

21.	(Previously presented) The computer program product of claim 18 wherein the program code, when executed by the host device comprising the multi-path input-output driver, further causes the multi-path input-output driver:
to select input-output operations from a set of input-output queues for delivery to the storage system in accordance with a load balancing algorithm; and
to adjust the load balancing algorithm based at least in part on the detected performance issue.

22.	(Previously presented) The method of claim 15 further comprising the multi-path input-output driver:
selecting input-output operations from a set of input-output queues for delivery to the storage system in accordance with a load balancing algorithm; and
adjusting the load balancing algorithm based at least in part on the detected performance issue.

23.	(Previously presented) The method of claim 15 wherein the predetermined command comprises a particular type of command selected to elicit a response from the storage system.

24.	(Canceled)

25.	(Currently amended) The method of claim 15 wherein the particular application comprises at least one process generating input-output operations directed to a particular one of the storage devices associated with the given path, and wherein the at least one automated action relating to the particular application comprises initiating migration of the at least one process of the particular application from a first one of the host devices that utilizes the given path to a second one of the host devices that does not utilize the given path based at least in part on the mapping.

26.	(New) The method of claim 15 wherein the predetermined command comprises at least one of a Test Unit Ready (TUR) command, an Inquiry command, a Read Capacity command and a vendor unique command.

27.	(New) The apparatus of claim 1 wherein the particular application comprises at least one process generating input-output operations directed to a particular one of the storage devices associated with the given path, and wherein the at least one automated action relating to the particular application comprises initiating migration of the at least one process of the particular application from a first one of the host devices that utilizes the given path to a second one of the host devices that does not utilize the given path based at least in part on the mapping.

28.	(New) The computer program product of claim 18 wherein the particular application comprises at least one process generating input-output operations directed to a particular one of the storage devices associated with the given path, and wherein the at least one automated action relating to the particular application comprises initiating migration of the at least one process of the particular application from a first one of the host devices that utilizes the given path to a second one of the host devices that does not utilize the given path based at least in part on the mapping.

               Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
a multi-path input-output driver of a host device mapping a performance issue of a given path to a particular storage, then mapping the particular storage to a process that generates I/O operations to the particular storage, and then mapping the process to a particular application to generate a notification and to perform one automated action to the particular application, which are recited in “a multi-path input-output driver … to detect a performance issue with at least a given one of the paths based at least in part on the monitored response time; to identify a particular one of the storage devices associated with the given path for which the performance issue is detected; to map the particular storage device to at least one process that generates input-output operations directed to the particular storage device; and to generate a notification identifying the process so as to permit the process to be mapped to a particular application running on the host device; … to perform at least one automated action relating to the particular application based at least in part on the notification identifying the process” in the independent claims.
Moreover, independent claims recite “wherein detecting a performance issue comprises: determining a current response time for the given path from a response by the storage system to a current instance of the predetermined command; determining a previous response time for the given path from a response by the storage system to a previous instance of the predetermined command; and comparing the current response time to the previous response time; and responsive to the current response time being greater than the previous response time by more than a threshold amount, detecting the performance issue with the given path”. It is clear that both the current response time and the previous response time are for the same/given both, so the claims overcome the cited prior art SZABO (US 2013/0121161 A1). Because SZABO discloses comparing a current response time to a previous response time based on a threshold to determine performance issue, but however the current response time and the previous time in SZABO are directed to two different channels/paths (a high speed channel such as a dedicated transport channel and a low speed channel such as a common transport channel).
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claims 15 and 18.  Dependent claims 2-6, 9, 11-14, 21-23, and 25-28 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH S WANG/Primary Examiner, Art Unit 2454